Name: Commission Regulation (EEC) No 550/86 of 28 February 1986 fixing the import levies on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 55/56 Official Journal of the European Communities 1 . 3 . 86 COMMISSION REGULATION (EEC) No 550/86 of 28 February 1986 fixing the import levies on cereals and on wheat or rye flour, groats and meal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3793/85 (2), and in particular Article 13(5) thereof, Having regard to Council Regulation No 1676/85 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (3), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas the first subparagraph of Article 13 ( 1 ) of Regu ­ lation (EEC) No 2727/75 provides that a levy must be charged on imports of the products listed in Article 1 (a), (b) and (c) of that Regulation ; whereas the levy is equal for each product to the threshold price less the cif price ; Whereas, the threshold prices for cereals and for wheat and rye flour, and wheat groats and meal, were fixed for the 1984/85 marketing year by Regulations (EEC) No 2734/75 (4), (EEC) No 1019/84 0, (EEC) No 1020/84 ( «) and (EEC) No 1413/84 0 ; Whereas the 1985/86 marketing year for cereals began on 1 July 1985 for durum wheat and on 1 August 1985 for the other cereals ; whereas the Council has not, to date, adopted cereal prices for the 1985/86 marketing year ; whereas the Commission, in compliance with the tasks entrusted to it by the Treaty, is obliged to adopt the precautionary measures essential to ensure continuity of operation of the common agricultural policy in the cereals sector ; Whereas, in order to ensure continuity of operation of the import arrangements for cereals, the following prices should be used for calculation of the levies :  for durum wheat and for durum wheat qwats and meal, a price equal to the threshold price fixed for the 1984/85 marketing year and applicable on 1 July 1984, namely 352,67 ECU per tonne for durum wheat and 547,09 ECU per tonne for durum wheat qwats and meal .  for the other cereals the prices set out in Article 2 of Regulation (EEC) No 2124/85 (8) ; Whereas the abovementioned prices will be adjusted, beginning on 1 August 1985 for durum wheat and for durum wheat qwats and meal and on 1 September 1985 for the other cereals, by amounts equal to the monthly increases fixed by Regulation (EEC) No 1020/84 ; Whereas, for the purpose of calculating the cif prices used to determine the levies, the Commission must take into account the factors indicated in Regulation No 156/ 67/EEC (9), as last amended by Regulation (EEC) No 31 /76 (10), and in particular the most favourable purcha ­ sing opportunities on the world market among those which are most representative of the real trend of the market, account being taken in particular of the need to prevent sudden variations likely to cause abnormal distur ­ bances on the Community market ; whereas the quality of the goods offered must also be taken into account, whether this quality corresponds to the standard quality fixed in Regulations (EEC) No 2731 /75 (u), as last amended by Regulation (EEC) No 1028/84 (12), and (EEC) No 2734/75, or whether adjustments need to be made by applying the coefficients of equivalence provided for in Regulation No 158/67/EEC (13), as last amended by Regu ­ lation (EEC) No 3135/84 (H), and in Regulation No 159/ 67/EEC (1S) ; Whereas the cif price is calculated for Rotterdam on the basis of the abovementioned elements, offers for other ports being adjusted, account being taken of the correc ­ tions necessitated by the differences in transport charges in relation to Rotterdam ; Whereas, in accordance with Article 18 ( 1 ) of Regulation (EEC) No 2727/75, the nomenclature provided for in this Regulation is incorporated in the Common Customs Tariff ; Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central (8) OJ No L 198 , 30. 7. 1985, p . 31 . ( ») OJ No 128 , 27. 6 . 1967, p . 2533/67. (10) OJ No L 5, 10 . 1 . 1976, p . 18 . ( ») OJ No L 281 , 1 . 11 . 1975, p . 22. (&gt;) OJ No L 281 , 1 . 11 . 1975, p. 1 . f) OJ No L 367, 31 . 12. 1985, p. 19 . (3) OJ No L 164, 24. 6 . 1985, p. 1 . (&lt;) OJ No L 281 , 1 . 11 . 1975, p. 34. 0 OJ No L 107, 19 . 4. 1984, p. 4. ( «) OJ No L 107, 19 . 4. 1984, p. 6 . P) OJ No L 126, 23 . 5 . 1984, p. 6 . C 2) OJ No L 107, 19 . 4. 1984, p . 17 . ( 13) OJ No 128 , 27 . 6 . 1967, p . 2536/67. ('&lt;) OJ No L 293, 10 . 11 . 1984, p . 11 . (15) OJ No 128 , 27 . 6 . 1967, p. 2542/67. 1 . 3 . 86 No L 55/57Official Journal of the European Communities rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient ; Whereas these exchange rates being those recorded on 27 February 1986 ; Whereas, pursuant to Article 272 of the Act of Accession, the Community as constituted at 31 December 1985 must, in the case of products specified in Article 1 of Regulation (EEC) No 2727/85 which are imported from Portugal, apply the arrangements which were applicable in respect of Portugal before accession ; whereas, under Article 4 of Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the arrangements applying to trade in agricultural products between Spain and Portu ­ gal1), the same arrangements are to be applied in the case of Spain ; whereas a levy should be applied pursuant to those arrangements and whereas that levy should be calculated in accordance with the rules laid down in Regulation No 156/67/EEC and taking into account the situation with regard to market prices in Portugal ; and whereas, in the case of imports into Spain the accession compensatory amount applicable to trade between Spain and the Community as constituted at 31 December 1985 should be deducted from the levy ; Whereas it follows from applying all the provisions of the abovementioned Regulations that the levies should be as set out in the Annex thereto ; whereas these levies are altered only where variations in the components used to calculate them have the effect of increasing or reducing them by 0,73 ECU or more, HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on the products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75 shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 February 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 367, 31 . 12. 1985, p. 7. No L 55/58 Official Journal of the European Communities 1 . 3 . 86 ANNEX to the Commission Regulation of 28 February 1986 fixing the import levies on cereals and on wheat or rye flour, groats and meal (ECU/tonne) CCT heading No Description Levies 10.01 B I Common wheat, and meslin 163,56 10.01 B II Durum wheat 220,82 (') (2) 10.02 Rye 1 47,42 (3) 10.03 Barley 155,52 10.04 Oats 139,66 10.05 B Maize, other than hybrid maize for sowing 147,84 10.07 A Buckwheat 0 10.07 B Millet 89,57 10.07 C Grain sorghum 145,18 10.07 D I Triticale (4) 10.07 D II Canary seed ; other cereals o o 11.01 A Wheat or meslin flour 243,96 11.01 B Rye flour 221,36 1 1 .02 A I a) Durum wheat groats and meal 355,94 11.02 A lb) Common wheat groats and meal 261,30 (') Where durum wheat originating in Morocco is transported directly from that country to the Community, the levy is reduced by 0,60 ECU/tonne . (2) Where durum wheat and canary seed produced in Turkey are trans ­ ported directly from that country to the Community, the levy is reduced by 0,60 ECU/tonne . (3) The import levy charged on rye produced in Turkey and transported directly from that country to the Community is laid down in Council Regulation (EEC) No 1180/77 and Commission Regulation (EEC) No 2622/71 . (4) The levy applicable to rye shall be charged on imports of the product falling within subheading 10.07 D I (triticale).